DETAILED ACTION
This office action is response to 7/25/2022. Claims 12-29 are amended. Claims 1-11 and 18 cancelled. Claims 12-17 and 19-29 are presented for examination.
Examiner’s Amendment
2.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by telephone from the applicant’s representative Aaron Grunberger, Reg. No. 59,210 on 8/25/2022.
The application has been amended as follows:
[[29]] 19.   (Currently Amended) The LIDAR device of claim 12, wherein the beam has a line shape.
Response to Arguments
3.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 7-8 in Remarks, filed 7/25/2022, with respect to claims 12-17 and 19-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jungwirth (US 2018/0364333 A1) in view of Hammes (US 2012/0212727 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
4.       Claims 12-17 and 19-29 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
5.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 12 and 23, the prior art of record, specifically Jungwirth (US 2018/0364333 A1) teaches an apparatus comprising: a light source that emits a laser beam during an operation of the light source; a scanning system that directs the laser beam to a target region and sets a scan angle of the laser beam while scanning of target region occurs; and a focusing system that sets a divergence of the laser beam while scanning of the target region occurs, wherein changing an amount of change in the scan angle or the divergence of the laser beam while scanning the target region changes a resolution within the target region (Fig. 5, para 93, system 500 includes laser 502, focusing system 504, scanning system 506, and deflector 508, para 98, target region 524 are reached by laser beam 522 by changing scan angle of laser beam 522 through rotation of scanning mirror 516).
Prior art of record, Hammes (US 2012/0212727 A1) teaches a method of detecting objects in a monitored plane (26), wherein a light beam (16) with a beam profile (28) elongated in a line direction is transmitted by a light transmitter (12) into the monitored plane (26) and a received signal is formed in a light receiver (34) from the light beam (30) remitted by objects in the monitored plane (26), wherein the monitored plane (26) is scanned by periodical deflection of the light beam (16, 30) at a movable deflection unit (24) and objects are detected with reference to the received signal (para 052, FIG. 5a, beam rotation element 20 in a three-dimensional view. A respective front cylindrical lens 204 and rear cylindrical lens 206, para 045, light transit time determined from transmission up to its reception after reflection at the object in monitored zone 26).
However, the prior arts of record fail to teach, make obvious, or suggest, a LIDAR device for scanning a scanning angle, the LIDAR device comprising: the at least two first and second cylindrical lenses are arranged in a beam path of the at least one beam between the at least one beam source and the at least one rotatable deflector; the first and second cylindrical lenses are arranged to rotate the beam, in two stages, about an optical axis of the beam prior to impinging upon the rotatable deflector, the first cylindrical lens is configured to rotate about the optical axis and the second cylindrical lens is rotationally stationary about the optical axis; or the first and second cylindrical lenses are both configured to rotate about the optical axis, and respective rotational positions of central longitudinal axes of the curvatures of the first and second cylindrical lenses about the optical axis are offset from each other with a constant angular offset: and the two stages include a first partial rotation of the beam about the optical axis implemented by the first cylindrical lens and a second partial rotation of the beam about the optical axis implemented by the second cylindrical lens, , as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 12-17 and 19-29 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689